DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 10-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pat. No. 6,622,690) in view of Svensson (U.S. Pub. No. 2014/0158071).
Regarding claim 1, Ando discloses A method for operating an internal combustion piston engine, comprising 
introducing air into a cylinder of the engine, compressing the air in a first compression stroke of the cylinder (col. 6, lines 8-14 discloses introducing air before fuel injection), 
providing fuel into the cylinder for a first combustion (Fig. 5a), with a portion of the oxygen in the compressed air as oxidant (col. 8, lines 20-40 disclose the ratios of fuel added to the first injection and the second so as to allow for a proper second combustion which is to say that the first combustion only uses a portion of the available oxidant), in a first power stroke succeeding the first compression stroke, to produce residues including oxygen (Fig. 5d shows that there is surplus oxygen in the combustion chamber after combustion), 
compressing the residues in a second compression stroke succeeding the first power stroke (Fig. 5e), and providing, after the first combustion, fuel into the cylinder for a second combustion (Fig. 5d shows that there is a second injection after the first combustion), with at least a portion of the oxygen of the residues as oxidant, in a second power stroke succeeding the second compression stroke (Fig. 5f), 
wherein the first combustion is a diffusion combustion (col. 6, lines 20-28 disclose a lean stratified charge highly concentrated around the spark plug which would lead to a diffusion combustion), wherein the first compression stroke is repeated immediately after the second power stroke (Fig. 5e follows after 5d disclosed in col. 6, lines 28-45), and the introduction of air into the cylinder is done at the end of the second power stroke and/or (and option addressed) at the beginning of the first compression stroke (col. 7, lines 28-32 discuss that the exhaust and intake process happens in this time frame), 
the method comprising controlling the amount of fuel provided for the second combustion so as for the second combustion to be a stoichiometric combustion (col. 5, lines 13-25 discloses that this system can set the A/F ratio to a target value.  Col. 1, lines 20-25 discloses an efficient stoichiometric combustion in the prior art and col. 1, lines 43-64 disclose that this reference is trying to achieve the same efficiencies with a better manufactured product).     
Ando does not disclose that the first combustion is provided by a compression ignition or wherein the fuel provided for the first combustion is diesel fuel and the fuel provided for the second combustion is a second fuel of a type which is different from that of the first fuel.
Svensson, which produces two combustion events with some overlap of air charge, teaches provided by a compression ignition (paragraph 15 discloses compression ignition) or wherein the fuel provided for the first combustion is diesel fuel and the fuel provided for the second combustion is a second fuel of a type which is different from that of the first fuel (paragraph 15 discloses providing diesel as a pilot injection fuel to ignite gasoline, this would result in both fuels diesel and a fuel that is not diesel being provided to both combustion events 512, 516).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ando with the compression ignition of Svensson because of this being a known type of engine (paragraph 15) and the dual fuels because this allows for an ignition source in compression ignition (paragraphs 15 and 45).  Ando teaches all of the limitations of the claim 1 except compression ignition on both combustion events, but Ando acknowledges the benefit of compression ignition and tries to use it whenever possible.  Svensson provides the necessary teachings to allow the engine of Ando to achieve compression ignition on both combustion events.
Regarding claim 2 which depends from claim 1, Ando discloses wherein a scavenging process is provided in the cylinder at the end of the second power stroke and/or at the beginning of the repeated first compression stroke (col. 4, lines 57-61 discloses the operation as a scavenging process).  
Regarding claim 3 which depends from claim 1, Ando discloses preventing the introduction of air into the cylinder between the first and second combustions (the intake and exhaust valves are maintained closed which prevents the introduction of air as shown by fig. 3).  
Regarding claim 5 which depends from claim 1, Svensson discloses wherein 
the fuel provided for the first combustion is a first fuel and the fuel provided for the second combustion is a second fuel of a type which is different from that of the first fuel (paragraph 45 discloses a pilot injection of diesel with a second injection of gasoline).
Regarding claim 8 which depends from claim 1, Ando discloses wherein the fuel provided for the first combustion is injected into the air when at least a major portion of the first (fig. 3 shows the injection occurs late in the second half of the compression stroke which is construed as “a major portion”).  
Regarding claim 10 which depends from claim 1, Ando discloses wherein
 the method comprising controlling the temperature of the residues: 
by controlling the timing of the injection of the first fuel, and/or (‘or’ option addressed and amount option addressed) 
by controlling the amount of the first fuel injected at the injection of the first fuel (Col. 7, lines 43-50 discloses that the amount of first fuel to the amount of second fuel ratio effects the temperature of the gasses). 
 Ando does not disclose the fuel provided for the first combustion is a first fuel and the fuel provided for the second combustion is a second fuel.
Svensson, which deals in multi stroke dual combustion engines, teaches the fuel provided for the first combustion is a first fuel and the fuel provided for the second combustion is a second fuel (addressed in claim 1 above).
Regarding claim 11 which depends from claim 1, Svensson discloses wherein 
the fuel provided for the first combustion is a first fuel and the fuel provided for the second combustion is a second fuel (addressed in claim 1 above), 
wherein the second combustion is provided on a premix of the second fuel with the oxygen of the residues as oxidant (paragraph 53).     
Regarding claim 12 which depends from claim 1, Ando discloses wherein 
wherein the injection of the second fuel is provided before 90 crankshaft degrees before the top dead center position at the end of the second compression stroke (fig. 3 shows that injection occurs at about 300 degrees which is before the 90 degrees before top dead center which would be at 450).  
Ando does not disclose 
Svensson, which deals in multi stroke dual combustion engines, teaches the fuel provided for the first combustion is a first fuel and the fuel provided for the second combustion is a second fuel (addressed in claim 1 above).
Regarding claim 19 which depends from claim 1, Ando discloses A computer comprising a computer program for performing the steps of claim 1 when the program is run on a computer (60 is an ECU that is programmed to run this program).  
Regarding claim 20 which depends from claim 1, Ando discloses A non-transitory computer readable medium carrying a computer program for performing the steps of claim 1 when the program product is run on a computer (60 is an ECU that is programmed to run this program).     
Regarding claim 21 which depends from claim 1, Ando discloses A control unit configured to perform the steps of the method according to claim 1 (60 is an ECU that performs this method).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pat. No. 6,622,690) in view of Svensson (U.S. Pub. No. 2014/0158071) as applied to claim 1 above, and in view of Williams (U.S. Pub. No. 2014/0158100).
Regarding claim 13 which depends from claim 1, Ando does not disclose comprising 
providing a compression ratio of the second compression stroke which is lower than a compression ratio of the first compression stroke (paragraph 59 of applicants specification states that this is done by opening the valves to allow the expulsion of combusted gasses).  
Williams, which deals in multi stroke dual combustion engines, teaches providing a compression ratio of the second compression stroke which is lower than a compression ratio of the first compression stroke (Paragraphs 41 and 42 teaches briefly opening the exhaust valve to expel gasses during the compression stroke, this would expel gasses not introduce new gasses and paragraph 43 discloses one could adjust the pressure to be below that of the first combustion process).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ando with the opening of the exhaust valve during the second compression stroke of Williams because this allows for a control over the maximum pressure of the second combustion process (paragraph 43), which results in control over engine output and maintain safe pressures in the engine. 
Regarding claim 14 which depends from claim 13, Williams discloses where 
the engine comprises an intake guide (130 is an intake manifold shown in fig. 1 with guides, 134, called intake runners in the citation) for guiding air to the cylinder, 
an exhaust guide (144 are exhaust runners) for guiding gases from the cylinder, and 
a valve (148 is an exhaust valve between the cylinder and the exhaust guide) for controlling a communication between the cylinder and the exhaust guide or the intake guide, 
the method comprising providing the compression ratio difference by providing an overlap of an opening sequence of the valve and the second compression stroke (paragraphs 41 and 42 disclose opening the exhaust valve during the second compression stroke).
Allowable Subject Matter
Claims 4, 9, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a four stroke dual combustion process.  Most four stroke processes are Intake, Compression, Expansion/power, Exhaust and a six stroke process repeats the compression and expansion strokes before the exhaust stroke.  Both of these processes have advantages and disadvantages.  The claims are trying to squeeze a six stroke process into a four stroke process by limiting the amount of time that the intake and exhaust valves remain open.  This limits the intake and exhaust steps causing difficulty providing sufficient oxygen in the combustion chamber and so this is more of a low load process.  Few references address this type of operation.  In addition to requiring this four stroke process the following claims further distinguish themselves from the prior art:
Claim 4 requires air from the crankcase to be added to the combustion chamber and also controlling the flow of air out of the crankcase while preventing the introduction of air into the combustion chamber between the first and second combustions.
Claim 9 requires that the first fuel injected for the first combustion is diesel and the second fuel injected is gasoline that is produced from injecting the first fuel into a fuel reformer before injecting into the cylinder for the second combustion
Claims 15 and 16 require that the engine operate under the four stroke dual combustion mode of the independent claim, while providing two different fuels one for each combustion.  This claim further requires two types of operation in this mode, this operation is dependent on the temperature of the catalyst, and these two operations change the amount of fuel provided for the first and second combustion.

Response to Arguments
Applicant's arguments filed 05/19/2020 have been fully considered and are persuasive. Applicant argues on page 15 for the amendments made to the claims which have overcome the previous rejection.  A new rejection to address the amendments is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747